ON PETITION FOR MODIFICATION AND PETITION FOR REHEARING
PER CURIAM.
This matter comes on to be further heard upon the Petition of Ruskin for Modification and Petition for Rehearing directed to the opinion and judgment of this Court dated January 18th, 1963 and the Reply of The Florida Bar thereto.
Petitioner Ruskin asserts that when he tendered his resignation as a member of The Florida Bar it was not with the condition that such resignation, if accepted, would be without leave to ever be reinstated and that promptly upon learning that such condition had been imposed in the judgment of the Board of Governors, he objected thereto. On the other hand, The Florida Bar asserts that it would not have accepted his resignation without the imposition of the condition, and prays that if this Court should consider a modification of the judgment, the matter be re-referred to the Board of Governors for further consideration.
In view of the foregoing, the judgment of the Board of Governors dated December 28th, 1962.herein and the opinion and judgment of this Court dated January 18th, 1963 are hereby vacated, set aside and held for naught.
Petitioner Ruskin is hereby granted leave to withdraw his Petition to Resign if he so desires, within thirty (30) days from the date hereof and the cause is hereby remanded to the Board of Governors of The Florida Bar for further proceedings.
It is so ordered.
ROBERTS, C. J., and TERRELL, THOMAS, DREW and THORNAL, JJ., concur.